 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION

SAMUEL SAN MIGUEL, )
)
Plaintiff, )
)
Vv. )
)
MARSHA McLANE, )
TCCO Executive Director, et al., )
)

Defendants. ) Civil Action No. 5:19-CV-199-C-BQ

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising that Plaintiff's Motions for a Preliminary Injunction and
Temporary Retraining Order should be denied. Plaintiff has failed to file any objections and the
time to do so has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, Plaintiff's Motions for a Preliminary Injunction and Temporary Restraining Order are
hereby DENIED. See Docs. 4, 17.

SO ORDERED this 42 “day of December, 2019.

    

 

 

RK. CU GS /
R UNITED STATES ie CT JUDGE

   
